Citation Nr: 1706735	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  14-27 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 26, 2012, for an award of service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a disability rating of 10 percent, effective June 26, 2012.  

The Veteran presented testimony at a Board hearing via videoconference with the undersigned Veterans Law Judge in December 2016.

In December 2016, the Veteran filed a new claim for service connection for a lung condition related to asbestos but this claim has not been adjudicated by the agency of original jurisdiction (AOJ).  It appears that the AOJ is presently developing this claim.  In any case, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Board notes that additional records have been associated with the Veteran's claims file since the statement of the case (SOC) was issued in July 2014.  This evidence has not yet been considered by the agency of original jurisdiction (AOJ).  If an SOC is prepared before the receipt of additional evidence, an SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2016), unless the additional evidence is duplicative or not relevant to the issues on appeal. 38 C.F.R. § 19.37(a) (2016).  In this case, as pertains to the issue decided herein, the records are thus not pertinent as to whether the Veteran is entitled to an earlier effective date for the grant of service connection for bilateral hearing loss.  Thus, there is no prejudice to the Veteran in the Board's rendering a decision on the issues decided herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran filed his initial claim for service connection for bilateral hearing loss in April 1998.  This claim was denied in rating decisions in November 1998 and March 1999.  The Veteran did not perfect an appeal following the March 1999 decision.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 26, 2012 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist by notice letter dated in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addressing the issue of an earlier effective date for the award of service connection for the Veteran's bilateral hearing loss, as this appeal arises in part from the Veteran's disagreement with the initial effective date following the grant of service connection for bilateral hearing loss, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for bilateral hearing loss.  

Applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation based on direct service connection is the day following separation from active service or the date entitlement arose, if claim is received within 1 year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Under VA regulations, a "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the law administered by VA.  38 C.F.R. § 3.151.  If the Veteran files an informal claim for a benefit, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 12 Vet.  App. 413 (1999).

In the present case, the Veteran separated from his tour of active duty in October 1962.  He did not raise a claim of entitlement to service connection for bilateral hearing loss within a year from discharge.  Rather, the Veteran first raised a service connection claim for bilateral hearing loss in April 1998.  Service connection for bilateral hearing loss was denied in November 1998.  Additional evidence was received in January 1999 and the claim was readjudicated in March 1999.  Subsequent to the March 1999 denial, the Veteran filed a notice of disagreement.  A Statement of the Case was issued in November 1999.  No further correspondence was received from the Veteran until June 2012, at which time a claim for service connection for bilateral hearing loss was raised again.  The RO granted service connection for bilateral hearing loss in an October 2012 rating decision.  The award was effective as of the date of the June 26, 2012 claim.

In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received within the appeal period or prior to an appellate decision, the effective date will be as though the prior rating decision had not been rendered.  Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received after the prior rating decision has become final, the effective date will be the date of receipt of claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  

Because the Veteran did not apply for service connection for bilateral hearing loss within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

As noted above, the Veteran initially filed a claim for service connection for bilateral hearing loss in April 1998 which was denied in a November 1998 rating decision.  The claim was again denied in the March 1999 rating decision.  The Veteran did not perfect an appeal and that decision became final.  See 38 U.S.C.A. § 7105(c).  

During the December 2016 Board hearing, the Veteran stated that he submitted an appeal, but that VA did not respond.  To the extent he is arguing that VA lost his substantive appeal, the Court of Appeals for Veterans Claims has held that "[t]here is a presumption of regularity that public officers perform their duties 'correctly, fairly, in good faith, and in accordance with law and governing regulations.'" Marsh v. Nicholson, 19 Vet. App. 381, 385  (2005) (quoting Alaska Airlines, Inc . v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Courts presume that, "in the absence of clear evidence to the contrary," public officers have "'properly discharged their official duties.'" Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  The appellant has not presented any clear evidence indicating that VA lost any substantive appeal which he filed.  As such, the presumption of regularity attaches, and the Board finds that VA did not receive a substantive appeal from the appellant subsequent to the November 1999 statement of the case.  

The Court held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears; see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001).  Accordingly, the Veteran is not entitled to an effective date back to 1998, the date he initially filed a claim for service connection for bilateral hearing loss.

Because the current effective date of service connection was based upon the date his June 2012 application to reopen the claim was received, the next question before the Board is whether there are any earlier, non-final, applications to reopen the claim upon which an earlier effective date of service connection may be granted. 

The Board has carefully reviewed the evidence subsequent to the March 1999 rating decision and finds that the first communication from the Veteran that can be interpreted as a request to reopen the hearing loss claim was received on June 26, 2012.  

According to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Mere submission of additional evidence, however, does not extend the period for initiation of an appeal by submission of a timely NOD. 38 C.F.R. § 20.304 (2015).  If, however, new and material evidence is found during this period, the decision does not become final and binding. Id. 

Here, although the Veteran submitted a notice of disagreement and a statement of the case was issued, VA was not in receipt of a substantive appeal or any new and material evidence within one year of a rating decision addressing the claimed disability and there was no submission or communication from the Veteran; thus the March 1999 decision became final.

Prior to the claim leading to the eventual grant of service connection, he submitted an application to reopen the claim in June 2012.  In the October 2012 decision, the RO determined that new and material evidence sufficient to reopen the claim had been submitted and granted the Veteran's claim for service connection for bilateral hearing loss, effective June 26, 2012.  

The claims file does not include any communication of record dated subsequent to the March 1999 rating decision but prior to June 26, 2012 that can be construed as an informal claim for benefits. 38 C.F.R. § 3.155(a).  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's new claim for service connection received on June 26, 2012.  

The Veteran has also contended that the effective date should be September 6, 1985, the date he claims to have been diagnosed with hearing loss.  See March 2014 Notice of Disagreement.  The Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, an effective date earlier than June 26, 2012 is legally precluded.

While the Veteran's bilateral hearing loss may have had its onset during service, it is not equivalent to finding a claim for that disability.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).  A claim for service connection must be received within one year of discharge from service in order to establish an effective date going back to the day following separation from service. 38 C.F.R. § 3.400(b)(2).  Accordingly, the proper effective date for the grant of service connection for bilateral hearing loss is June 26, 2012.  38 U.S.C.A. § 5110. 

In sum, the preponderance of the evidence is against an effective date earlier than June 26, 2012, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than June 26, 2012 for the grant of service connection for bilateral hearing loss is denied.


REMAND

Bilateral hearing loss

With respect to the claim of entitlement to an increased evaluation for bilateral hearing loss, the appeal must be remanded for an examination.  The most recent audiological examination was in September 2012.  At the December 2016 Board hearing, the Veteran asserted that his hearing loss had worsened since that time.  Accordingly, the AOJ must provide the Veteran with an appropriate audiological examination.  The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA examination should be ordered to document the current severity of the service-connected bilateral hearing loss.




VA treatment records

In addition, it appears that the Veteran receives treatment for through VA and that records current through August 2013 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all available VA treatment records dated from September 2016 from the Dallas VAMC.

2.  Provide the Veteran with a VA audiological evaluation that addresses bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by the Veteran's bilateral hearing loss. 

3.  After completion of the above, the AOJ should review the entire record and readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


